DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 60-108 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 60-108 are rejected herein.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 60 is objected to because of the following informalities:  
Claim 60, line 1 “comprising or including” should be amended to –comprising:–
Claim 60, line 2 “A hinged” should be amended to “a hinged”
Claim 60, line 3 “the wings” should be amended to –the pivotally connected wings–
Claim 60, line 7 “A locking” should be amended to “a locking”
Claim 60, line 9 “A connecting” should be amended to “a connecting”
Claim 60, line 12 “Wherein” should be amended to “wherein”

Claim 78, line 2 “each wing” should be amended to “each wing of said pair of pivotally connected wing”.
The term “An anchor” in the dependent claims 60-107 in line 1 should be amended to “The anchor”.
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 60-108 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors as noted below and under the claim objection noted above.
Claim 60 is indefinite because it is unclear what is material is included or excluded by the term “similar material”.
Claim 60 is indefinite because it is unclear whether the term “a load” recited in line 13 is referring to the load recited in line 9 or to some other element. Claim 108 contains similar issue.
Claim 65 recites the limitation "the movement" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 65 recites the limitation "the first wing to the second wing" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Later claim 65 recites “two wings” making it unclear how many wings are being claimed and whether the wings are referring to the pair of pivotally connected wings. Claims 69, 90 and 91 contains similar issue.
Claim 66 contains similar issue by reciting the terms “the wing pair” and “the pair”. Claim 78 contains similar issue because it recites “the two wings”.
Claim 66 recites the limitation "the movement" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 68 recites the limitation "the shaft and bore" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 71 is indefinite because it is unclear whether the term “relative sliding” is referring to the sliding recited in claim 65 or some other claim. 
Claim 71 is further indefinite because the preamble is creating ambiguity as to whether the Applicant intends to claim 71 that depends on claim 65 or 60. 
Claim 73 is indefinite because it is unclear what scope the recitation “the form of a pull loop, ring or similar” intends to entail. 
Claim 79 recites the limitation "the relative sliding" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 80 recites the limitation "the first wing and the second wing to then the co-operating portions" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 81 recites the limitation "the locking portion and thus the locking handle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 82 recites the limitation "the primary biasing means….the relative rotation" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 83 recites the limitation "the base cover and the first wing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 84 is indefinite making it unclear how many extensions are being claimed. 
Claim 85 is indefinite because it is unclear whether the term “complimentary recess” recited in claim 85 is referring to the recess recited in claim 84 or to some other element.
Claim 86 recites the limitation "the at least two extensions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 87 recites the limitation "the sides" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 88 recites the limitation "the trapezoidal shape" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 91 recites the limitation "the teeth….the retaining pins" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 93 recites the limitation "the base portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "the base portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 is further indefinite because it is unclear what scope the recitation “a loop or similar” intends to entails.
Claim 95 recites the limitation "the first wing or the second wing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 96 recites the limitation "the base portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 97 is indefinite because it is unclear whether the term “a movable bar” is referring to the bar recited in claim 96 or to some other element because they are given the same destination “a movable bar”.
Claim 98 recites the limitation "the locking system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 99 recites the limitation "the wing complimentary feature and movable bar" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 100 recites the limitation "the pivot axis….the base portion" in lines 2 and 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 102 recites the limitation "the center of the crossing of the two wings" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 105 is indefinite because it is unclear whether the terms “one wing” and “the other wing” is referring to the one wing of the pair of pivotally connected wing or to some other wings.
Claim 106 is indefinite because it is unclear whether the term “has lobes” is referring to the lobs of claim 103 or to some other lobs.
Claim 107 is indefinite because it is unclear what is material is included or excluded by the term “similar material”.

Dependent claims not cited above are rejected based on their respective dependencies.
Appropriate correction/explanation is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a locking mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Allowable Subject Matter
Claims 60-108 as best understood would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631